957 So. 2d 135 (2007)
In re Michael J. KINCADE.
No. 2007-B-1126.
Supreme Court of Louisiana.
June 1, 2007.

ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Michael J. Kincade, Louisiana Bar Roll number 1463, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 27, the presiding chief judge in the Twenty-Fourth Judicial District Court for the Parish of Jefferson is ordered to appoint a lawyer or lawyers to conduct an inventory of respondent's files and to take action as appropriate to protect the interests of respondent's clients.
Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Pascal F. Calogero, Jr.
Justice, Supreme Court of Louisiana